IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHNNY LEE REMBERT,

      Appellant,

v.                                    CASE NO. 1D15-3047

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 19, 2017.

An appeal from an order of the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Johnny Lee Rembert, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.



           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      In accordance with instructions from the Florida Supreme Court, this cause

is remanded for resentencing in conformance with sections 775.082, 921.1401, and

921.1402, Florida Statutes. See Atwell v. State, 197 So. 3d 1040 (Fla. 2016).

      No motion for rehearing will be entertained by the court.

WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.